DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 was considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 16/181,786, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 16/181,786, are required to be made in this continuation application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, Lee et al. (US 2018/0166553 A1) (“Lee”).
Regarding claim 1, Lee teaches at least in figures 8A-8B:
a substrate (202), comprising a source and a drain (218); 
a gate structure (208) disposed on the substrate (202), 
wherein the source and the drain (218) are respectively located on two sides of the gate structure (208); 
a first inter-layer dielectric layer (bottom of 252) covering the gate structure (208); 
a source contact hole (where 232) running through the first inter-layer dielectric layer (bottom of 252) and exposing the source and a drain contact hole running through the first inter-layer dielectric layer and exposing the drain (the source and drain contact hole is filled with the source and drain contact member as claimed below.); 
a source contact member connected to the source in the source contact hole and a drain contact member connected to the drain in the drain contact hole (232 fills the source and drain contact hole and 232 is connected to 218); 
an air gap (250) between the gate structure (208) and the source contact member or between the gate structure and the drain contact member (232), 
wherein side walls of the air gap (250) are a side wall of the gate structure (208) and a side wall of the source contact member or a side wall of the gate structure and a side wall of the drain contact member (220); and 
a second inter-layer dielectric layer (top of 252) on the first inter-layer dielectric layer (bottom of 252), the source contact member (220), and the drain contact member (220, wherein the second inter-layer dielectric layer (top of 252) covers the air gap (250).
Examiner note: Examiner can bifurcate layer 252 because there is no patentable distinction between Applicant’s first inter-layer dielectric layer (31) and second inter-layer dielectric layer (32). According to Applicant’s disclosure 31 can be SiO2, ¶ 0087, and 32 can be SiO2, ¶ 0104. Therefore, in the final product, for example figure 16, 21, and/or 29, elements 31 and 32 are all SiO2, and one of ordinary skill in the art would not consider a difference between two layers of SiO2 and a single layer of SiO2. The are equivalent. Thus, it would have been inherent/obvious to one of ordinary skill in the art that they would view, could have formed, Lee element 252 out of a single SiO2 layer or multiple SiO2 layers as it would not have made a functional difference in the final product. Thus, the first inter-layer dielectric and the second inter-layer dielectric may make a difference in a method claim, however there is no patentable distinction in the device claim.
Regarding claim 2, Lee teaches at least in figures 8A-8B:
a gate spacer layer (214) at least on a side wall of the air gap (250).
Regarding claim 4, 
Claim 4 is the combination of claims 1 and 2 above. Claim 4 is therefore rejected for the same reasons as claims 1 and 2 above.
Regarding claim 5, Lee teaches at least in figures 8A-8B:
a second spacer layer (220) on a side surface of the source contact member (232) or a side surface of the drain contact member (232), 
wherein the air gap (250) is between the first spacer layer (214) and the second spacer layer (220).
Regarding claim 7, 
Claim 7 is the combination of claims 1 and 2 above. Claim 7 is therefore rejected for the same reasons as claims 1 and 2 above. Examiner notes that claim 7 appears to cover the same subject matter as claim 4. The difference between claim 4 and 7 is that claim 4 claims “a first spacer layer” while claim 7 claims “a first initial spacer layer”.

Claim(s) 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Chang et al. (US 2018/0040734 A1) (“Chang”).
Regarding claim 3, Lee teaches at least in figures 8A-8B:
wherein: the gate structure (208) comprises a gate insulation material layer (210) on the substrate (220), 
a gate layer (208) on the gate insulation material layer (210), and 

Lee does not teach:
a hard mask layer on the gate layer; and 
the semiconductor device further comprises a gate contact member running through the second inter-layer dielectric layer, the first inter-layer dielectric layer, and the hard mask layer and connected to the gate layer, 
the gate contact member being spaced apart from the air gap in a horizontal direction.

Chang teaches at least in figure 8d:
a hard mask layer (221) on the gate layer (205, where 205 is the gate structure which includes multiple gate layers (213/215/217); and 
the semiconductor device further comprises a gate contact member (501) running through the hard mask layer (221) and connected to the gate layer (205), 
It would have been obvious to one of ordinary skill in the art to add the hard mask of Chang to the device of Lee because the hard mask acts as a capping layer which would prevent damage to the gate during processing of the device before the gate contact is formed. Thus, the hard mask/capping layer ensures the integrity of the gate stack. Further, it would have been obvious to one of ordinary skill in the art to add the gate contact member in order to provide electrical connection to the gate of the transistor. So that the transistor may be electrically connected to other transistors/devices in the die. 

The combination of Lee and Chang teach, as shown in Examiner’s figure 1 below:

    PNG
    media_image1.png
    497
    763
    media_image1.png
    Greyscale

the semiconductor device further comprises a gate contact member (501) running through the second inter-layer dielectric layer (Lee top of 208), the first inter-layer dielectric layer (Lee bottom of 208), and the hard mask layer (Chang 221) and connected to the gate layer (Lee 208), 
the gate contact member (Chang 501) being spaced apart from the air gap (Lee 250)in a horizontal  direction (Lee 250 and Chang 501 are so spaced).
Regarding claim 6,
Claim 6 contains the same subject matter as claim 3 above. Therefore, claim 6 is rejected for the same reasons as claim 3 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822